Butler, J.
The petitioners are not ordinary trustees, but the officers of a corporation, with active duties to perform as such. The distribution of the moneys in their hands is provided for by the statute out of which the corporation grew. The petitioners are required to divide it *351among the stockholders. From the performance of this duty ive cannot relieve them. Their situation is rendered embarrassing by the circumstances stated in the petition, and we would relieve tliom if we had the power to do so, and could thus exercise it with propriety. Relief may probably be found through application to congress.